Citation Nr: 1137812	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  05-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation for a left knee disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran had active service from February 1983 to September 1984.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), granting an increased evaluation to 10 percent for a left knee disorder, effective from August 30, 2004.  

In the course of the appeal, in November 2007, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO.  A transcript of that hearing is contained in the claims folder.  

The Board remanded the case in January 2008 for additional development.  Upon return of the claim to the Board, the Board by a December 2009 decision denied the claim for an increased rating for a left knee disorder.  The Veteran then appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and the Court by an October 2010 Order granted an October 2010 Joint Motion for Remand (Joint Motion), vacating the Board's January 2008 decision and remanding the case for action consistent with the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The October 2010 Joint Motion found that the Board had provided inadequate reasons and bases for its December 2009 decision.  Specifically, the parties to the Joint Motion agreed that the Board needed to discuss further whether there was additional limitation of motion due to pain, including based on a 2004 VA examiner's findings of pain on motion.  The parties also agreed that the Board needed to provide more adequate reasons or bases in its discussion of the Veteran's assertions of flare-ups, to include a discussion of whether the Veteran was capable of providing lay testimony of flare-ups, whether such testimony was credible, and whether there was medical evidence to corroborate the Veteran's assertions of flare-ups.  The parties also agreed that the Board needed to address first whether the lay evidence "was credible in and of itself," the parties having found, implicitly, inadequacy in the Board's discussion and conclusion that the Veteran's assertions in support of his claim lacked credibility.  The parties further agreed that the Board needed to make a separate determination as to the credibility of the Veteran's lay testimony, apparently in some manner distinct from, or more specific than, its general determination of the credibility of the Veteran's statements in support of his claim.  The parties additionally agreed that the Board then needed to determine whether the appellant's lay testimony "could have supported service connection under a theory of continuity of symptomatology."  This last Joint Motion instruction appears to be erroneous, since the issue of service connection was not on appeal.  

The Board notes that before we can readjudicate the claim, we must remand the case to the RO or AMC for readjudication, based on the addition to the claims file of new evidence pertinent to the claim for increased rating for a left knee disorder.  This new evidence was associated with the claims file subsequent to the Board's December 2009 decision.  Specifically, VA treatment records from 2010 have been associated with the file, including records of treatment for the left knee.  A Supplemental Statement of the Case (SSOC) must be furnished to the appellant and his representative when additional pertinent evidence is received after an SSOC is issued.  38 C.F.R. § 19.31 (2011).  Unless this procedural right is waived by the appellant, any additional evidence must be referred to the RO (or AMC) for review and preparation of an SSOC.  Id., 38 C.F.R. § 20.1304(c) (2011).  The Veteran has not waived this procedural right of review, and hence remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim for an increased rating for the left knee, with consideration of the newly received medical evidence and with consideration of the credibility of the Veteran's lay accounts as to the frequency and severity of disabling flare-ups in the knee. 

2.  If the benefit sought is not granted to the Veteran's satisfaction, provide him with a SSOC and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

